ORDER

PER CURIAM.
Movant Tracy L. King (“King”) appeals from the motion court’s judgment denying his Rule 24.035 motion for ineffective assistance of post-conviction counsel and plea counsel. King pleaded guilty to one count of robbery in the first degree, Section 569.020, RSMo 2000, and one count of assault in the first degree, Section 565.050, RSMo 2000. King was sentenced as a prior and persistent offender to thirty years’ imprisonment.
On appeal, King argues the motion court erred in denying his Rule 24.035 motion because the record reflects that he received (i) ineffective assistance of plea counsel for counsel’s failure to investigate his mental condition and advise him on a mental disease or defect defense and (ii) ineffective assistance of post-conviction counsel for counsel’s failure to present his medical records during his Rule 24.035 evidentiary hearing.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law would have no prece-dential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order affirming the judgment pursuant to Rule 84.16(b).